IN THE COURT OF APPEALS OF IOWA

                                   No. 16-1962
                               Filed April 19, 2017


THOMAS A. REHR, KATHRYN A. REHR, JEFFREY MINNER, RODNEY
PETERSEN, BRADY LEMKE, and 1ST GATEWAY CREDIT UNION,
     Plaintiffs-Appellees,

vs.

GUARDIAN TAX PARTNERS, INC.,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Clinton County, Mark R. Lawson,

Judge.



      The holder of a tax sale certificate appeals the district court’s order setting

aside its deed as void due to the insufficiency of its proof-of-service affidavit.

AFFIRMED.



      James E. Nervig of Brick Gentry, P.C., West Des Moines, for appellant.

      Thomas A. Rehr and Kathryn A. Rehr, pro se appellees.

      Christopher L. Farwell of Christopher L. Farwell, P.L.C., Clinton, for

appellee Jeffrey Minner.

      James D. Bruhn of James D. Bruhn, P.L.C., Clinton, for appellee 1st

Gateway Credit Union.



      Considered by Potterfield, P.J., and Doyle and Tabor, JJ.
                                          2


TABOR, Judge.

       The plaintiffs1 brought this action in equity to void a tax sale deed and

restore their rights of redemption in a residence on Springdale Drive in Clinton.

The district court granted the plaintiffs’ motion for summary judgment, finding the

affidavit of service of notice2 of a ninety-day redemption period filed by Guardian

Tax Partners, Inc., a Nebraska corporation, did not comply with the requirements

in Iowa Code section 447.12. In its appeal, Guardian asserts the district court

wrongly found its affidavit of service was insufficient and asks us to take a more

“common sense” approach to the statutory requirements for such an affidavit.

Because more than a century of case law instructs courts to strictly construe the

statutory requirements for an affidavit of service, we find no error and affirm the

district court’s grant of summary judgment to the plaintiffs.

       I.     Facts and Prior Proceedings

       Jeffrey Minner had owned the Springdale Drive property since 2005. In

2011, his mortgage lender transferred the property’s title to Thomas and Kathryn

Rehr by warranty deed. At the same time, 1st Gateway Credit Union recorded a

mortgage on the property. The record shows Minner continued to live there, and

he made mortgage payments.3         The record does not indicate an agreement

regarding the payment of the property’s real estate taxes.



1
  The plaintiffs include property owners—Thomas and Kathryn Rehr; possessors—
Jeffrey Minner, Rodney Petersen, and Brady Lemke; and mortgagee—1st Gateway
Credit Union.
2
  The affidavit is filed with the county treasurer. See Iowa Code § 447.14 (2012). The
law in effect at the time of the tax sale governs this appeal. See id. Here, the sale
occurred in 2012.
3
  Two other people claim to have lived with Minner at various times between 2014 and
2016, but they have assigned any claims they may have in this action to Minner.
                                          3


       Due to delinquent and unpaid taxes on the Springdale Drive property,

Clinton County sold the property by sheriff’s sale on June 18, 2012. See Iowa

Code § 446.7. The buyer received a certificate of purchase from the county

treasurer and then assigned that certificate to Guardian.        See id. § 446.29.

Thereafter, a proper party, as determined by the treasurer, could redeem the

property “at any time before the right of redemption expires.” Id. §§ 447.1, .5.

       When no one had redeemed the property by June 2015, certificate-holder

Guardian took action to serve a notice, stating as relevant here, “the right of

redemption will expire and a deed . . . be made unless redemption is made within

ninety days from the completed service of notice.”        Id. § 447.9.    Guardian’s

ninety-day period of redemption “begins as provided in section 447.12.”            Id.

Under that section, Guardian’s “[s]ervice is complete only after an affidavit has

been filed” by Guardian “with the county treasurer.” Id. § 447.12.         Together,

section 447.9 and section 447.12 instruct that Guardian’s service will only be

“complete” if it has followed section 447.12’s requirements for Guardian’s proof-

of-service affidavit. See id. §§ 447.9, .12. Guardian filed its affidavit of service,

no one redeemed the property within ninety days, and Guardian obtained a

treasurer’s deed, which was recorded on October 27, 2015.                See City of

Waterloo v. Bainbridge, 749 N.W.2d 245, 249 (Iowa 2008) (“If the property is not

redeemed, the certificate holder is entitled to acquire the deed to the property.”).

       On March 22, 2016, the owners, the parties in possession, and 1st

Gateway filed a petition in equity alleging Guardian did not comply with sections

447.9 through 447.12.     See Iowa Code § 447.8 (allowing action in equity to

challenge treasurer’s deed). As dispositive here, the plaintiffs alleged Guardian’s
                                            4


affidavit was insufficient under section 447.12 by failing to state “under whose

direction the affidavit was made.” The plaintiffs asked the district court to enter a

judgment declaring the treasurer’s deed void.

       A week later, Guardian filed an answer and affirmative defenses. Both

sides sought summary judgment. On October 5, 2016, the district court ruled on

the cross-motions for summary judgment. Thereafter, both sides filed motions to

modify the ruling under Iowa Rule of Civil Procedure 1.904(2). The district court

reconsidered and filed a substituted ruling on November 3, 2016, holding the

plaintiffs were entitled to summary judgment due to the insufficiency of

Guardian’s affidavit of service under the requirements for such affidavits in Iowa

Code section 447.12. The court set aside Guardian’s treasurer’s deed as void,

taxed costs to Guardian,4 and concluded: “Guardian will be required to serve new

notices of expiration of right of redemption on all parties in compliance with Iowa

Code [section] 447.9, and file a proper affidavit of service in compliance with

Iowa Code [section] 447.12 before a tax deed can be issued.”

       Guardian appeals the district court’s ruling.        The plaintiffs waived their

opportunity to file briefs as appellees.




4
 Although its holding concerning the insufficiency of Guardian’s affidavit was dispositive
of the outcome, the district court addressed other challenges made by the plaintiffs and
concluded (1) a genuine issue of material fact exists regarding proper service on the
Rehrs at their “actual address”; (2) Minner, as a person in possession, was not properly
served due to Guardian electing a “dart board approach” and sending notices to John
Doe and Mary Doe; and (3) 1st Gateway, as the mortgagee having a property lien, was
not properly served because the “last known address” for a financial institution is its
physical address and not a post office box. We need not review these conclusions
because we affirm on the statutorily-insufficient-affidavit ground.
                                        5


      II.    Scope and Standard of Review

      Actions to set aside tax deeds arise in equity and generally are reviewed

de novo. See Strong v. Jarvis, 524 N.W.2d 675, 677 (Iowa Ct. App. 1994). But

when a case in equity is dismissed by summary judgment, our review is for

correction of errors at law. See Koenigs v. Mitchell Cty. Bd., 659 N.W.2d 589,

592 (Iowa 2003). The district court properly grants summary judgment when the

record reveals “no genuine issue as to any material fact and that the moving

party is entitled to a judgment as a matter of law.” Iowa R. Civ. P. 1.981(3). If

the dispute only “concerns the legal consequences flowing from undisputed

facts,” summary judgment is appropriate. McNertney v. Kahler, 710 N.W.2d 209,

210 (Iowa 2006) (citation omitted).

      III.   Analysis

      A.     Sufficiency of Guardian’s Affidavit. The district court’s grant of

summary judgment to the plaintiffs focused on the language of Iowa Code

section 447.12, stating in relevant part, “[s]ervice is complete only after an

affidavit has been filed . . . showing the making of the service, the manner of

service, the time when and place where made, [and] under whose direction the

service was made.”      These requirements are mandatory and are liberally

construed in favor of the party challenging the tax deed. Modern Heat & Power

Co. v. Bishop Steamotor Corp., 34 N.W.2d 581, 586 (Iowa 1948). “All of these

facts are essential to vest the treasurer with the authority to execute a deed, and

the manner of the proof of the facts to give such authority is prescribed” by

section 417.12. Geil v. Babb, 242 N.W. 34, 36 (Iowa 1932) (citation omitted). “If

the affidavit of service required by Iowa Code section 447.12 is incomplete or
                                          6


insufficient, the right of redemption is not cut off and no valid tax deed can be

issued.” Pendergast v. Davenport, 375 N.W.2d 684, 688 (Iowa 1985); see also

Bradley v. Brown, 39 N.W. 258, 259 (Iowa 1888) (“The requirement of the statute

appears to us to be absolute. It is one of the steps necessary to be taken to cut

off the right of redemption, and courts have no power [or] authority to dispense

with the positive requirements of the statute upon the ground that they are

unnecessary.”).

       As stated above, Guardian’s attorney filed an affidavit of service, and the

following excerpts lead to the resolution of this appeal—the controversy is over

the italicized words in Guardian’s affidavit:

              Lilly A. Richardson-Severn, being first duly sworn upon oath
       deposes and states as follows:
              1. I am the attorney for GUARDIAN TAX PARTNERS INC, A
       Nebraska Corporation, (hereinafter "Guardian"), the holder of the
       Tax Certificate . . . and have knowledge of the facts related herein.
              2. The property is commonly described as . . . Springdale
       Drive . . . and legally described as: . . . .
              3. On June 12, 2015, Guardian mailed the Notice of
       Expiration of Right to Redeem to the following parties:
              [Kathryn A. Rehr, Thomas A. Rehr, John Doe (person in
       possession), Mary Doe (person in possession), 1st Gateway Credit
       Union, and the City of Clinton]
              Copies of the Certified Mail return receipts are attached
       hereto and incorporated herein . . . .
              4. After diligent investigation to find parties having an interest
       in the property, service could not be made in accordance with Iowa
       Code § 447.9. Guardian published a notice of Expiration of Right to
       Redeem according to Iowa Code § 447.10 once in an official
       newspaper in the county. Proof of publication and the notice is
       attached hereto and incorporated herein.

(Emphasis added.)

       The district court found Guardian’s affidavit of service was incomplete in

not stating Richardson-Severn served the notice either by mail or by publication
                                         7

but, rather, stating Guardian mailed the notice and Guardian published the

notice. The court reasoned, because Guardian is an entity that must necessarily

act through an individual, the affidavit was defective in not specifying “the

individual who accomplished the acts constituting service, and that that person

acted at the direction of the certificate holder.”          The court acknowledged

Richardson-Severn “had authority to sign the affidavit as Guardian’s attorney and

would have had authority under the statute to act on behalf of Guardian,” but the

court did not excuse the affidavit’s failure to “specify whether she or some other

individual accomplished service on behalf of Guardian as required by section

447.12.”

       The district court granted the plaintiffs’ motion for summary judgment “as

to the insufficiency of the affidavit of service” and set aside and declared void the

tax deed issued by the treasurer to Guardian. The court then ruled: “Guardian

will be required to serve new notices of expiration of right of redemption on all

parties in compliance with Iowa Code [section] 447.9 and file a proper affidavit of

service in compliance with Iowa Code section 447.12 before a tax deed can be

issued.”

       On appeal, Guardian decries the court’s “very narrow and restrictive”

interpretation of section 447.12, claiming the result “defies common sense.” In

Guardian’s view, the district court placed “undue importance on the isolated

phrase ‘under whose direction the service was made’ and failed to construe its

meaning by reference to legislative intent behind section 447.12 and other

closely related statute governing tax lien foreclosures.”
                                           8


       But our reading of case law shows, by requiring Guardian’s absolute

compliance with section 447.12’s requirements for its proof-of-service affidavit,

the district court was following well-established precedent.           See Nelson v.

Forbes, 545 N.W.2d 576, 582 (Iowa Ct. App. 1996) (“Where service is

incomplete, the right of redemption is not cut off and no valid tax deed can

issue.”). “[C]ourts are universally inclined to hold the tax purchaser to a strict

compliance with all the statutory provisions by which the right of redemption is to

be foreclosed.” Wood v. Yearous, 140 N.W. 362, 364 (Iowa 1913). As the

district court correctly noted, Guardian’s affidavit must be explicit and cannot be

aided by extrinsic evidence.      See Geil, 242 N.W. at 36 (ruling an “explicit”

affidavit is required, courts “strictly” construe the affidavit of service, and “nothing

may be read into it that does not plainly appear therein” (citation omitted)).

       Geil provides a prime example of strict statutory construction. See id. An

attorney for tax purchaser Babb swore in the attorney’s affidavit that “under

directions” of Babb, the attorney “caused notice to be served” on the parties in

possession. Id. Next, the affidavit stated the attorney “caused service to be

made by publication” on a non-resident party. Id. The district court in Geil found

“an entire failure [of the affidavit] to state under whose direction the service was

made on the non-residents of the county by publication.” Id. After noting the

district court’s legal principles were correct, the supreme court concluded the

affidavit was insufficient because Babb’s attorney did not make the service

himself and did not aver in his affidavit “the person who made the service” was

the agent or attorney of the certificate holder. Id. We see a similar flaw in

Richardson-Severn’s affidavit, which did not reveal the name of the person who
                                          9


made the service and did not state such person was acting “under the direction”

of Guardian.

       To bolster its “common sense rationale” argument, Guardian relies on

Lindsey v. Booge, 122 N.W. 819, 820 (Iowa 1909). Lindsey broadly stated, “if it

fairly appears from the notice and the affidavit who made or gave the directions

for the service, this is all that should in reason be required.” 122 N.W. at 820.

But in Lindsey, the affiant was the tax-purchaser/certificate-holder and his

affidavit of service stated he served notice on the taxpayer; thus, no agent was

involved. Id. Base on those specific facts, the supreme court observed: “It would

have been a work of supererogation to have added, after saying that he was the

purchaser and lawful holder of the certificate, and that he served the same, that

he did so under his own direction.” Id.

       Lindsey is distinguishable from this case, where Guardian’s agent filed the

affidavit of service. We find support for our position in Fidelity Inv. Co. v. White,

223 N.W. 884, 886 (Iowa 1929), which involved service by the certificate-holder’s

agent. White explained, “the service and affidavit of service were made by the

certificate holder” in Lindsey, which held the certificate holder was not required to

state such “service was under his own direction.” 223 N.W. at 886 (citing

Lindsey, 122 N.W. at 820). Turning to the agent’s affidavit of service before it,

White found, while the affiant stated he received the notice for service as the

agent of the certificate holder, the affiant did not specifically aver he served the

notice “under the direction of Grandy, his principal.” Id. The supreme court

declined to “indulge the presumption” the agent served the notice “under the

direction of his principal.” Id. Thus, the agent’s affidavit in White did not comply
                                           10


with the statute’s “absolute and mandatory provisions” for the affidavit of service

and such affidavit was insufficient. Id.

       White also contrasted Lindsey with Peterson v. Wallace, 118 N.W. 37, 38

(Iowa 1908). See id. The Peterson affiant was the agent of the certificate holder

and the agent’s affidavit stated he served the notice on the party in whose name

the property was assessed, as well as stating he caused notice to be published.
118 N.W. at 37. But the agent did not state “under whose direction” his actions

were taken. Id. at 38. Peterson refused to “presume [the agent] was acting

under the direction of his principal.” Id.; see also Pendergast, 375 N.W.2d at 689

(recognizing Peterson “applied the rule of strict compliance and invalidated the

notice when the affidavit submitted as proof of service” did not show “under

whose direction service was made”).

       We find White and Peterson more persuasive than Lindsey in the

circumstances of this case. Unlike the affiant in Lindsey, Richardson-Severn was

not the certificate holder, she was the certificate-holder’s attorney and agent.

Accordingly, when Richardson-Severn stated in her affidavit that Guardian

mailed the notice and Guardian published the notice, under long-standing case

law, we are not free to presume Richardson-Severn meant she, as Guardian’s

agent, personally mailed or personally published the notice under Guardian’s

direction. The affidavit of service here conflated the separate requirements of

“the making of the service” and “under whose direction the service was made”

into a single reference to Guardian having taken action.         See Iowa Code

§ 447.12.
                                        11

      The district court also found support for its ruling in Fleck v. Duro, 288
N.W. 426, 428 (Iowa 1939), upholding the validity of a tax deed when the affidavit

of service was made by Joseph Mauro, an agent for certificate-holder Polk

County, and the affidavit expressly stated Mauro “personally served” the notice

“under the direction of Polk [C]ounty.” The supreme court confirmed: “It is quite

true that Polk [C]ounty, being a corporate body, can only speak through its

officers and agents, but the statute does not require the affidavit to state more

than at whose direction the service was made.”          Fleck, 288 N.W. at 428.

Applying Fleck, the district court here reasoned: “Just as Polk County—an

entity—was required to act through an attorney or agent, so was Guardian.” See

id. We agree with the district court that Guardian, as a corporation, must act

through an individual, and such individual must be named, not presumed, in the

affidavit to satisfy the proof-of-service requirements in Iowa Code section 447.12.

      Guardian nevertheless contends Fleck undermines the district court’s

conclusion, asserting Fleck rejected the title-holder’s argument an entity such as

Polk County could not give direction to its agent to serve the notice. See id.

Guardian misreads Fleck. The Fleck court found no statutory requirement for the

affiant to show how the agency between Polk County and affiant Mauro was

created or how affiant Mauro was directed (by resolution, motion, letter, or word

of mouth) to make service. Id. By contrast, Iowa Code section 447.12 does

require Guardian’s affidavit of service to show both “the making of the service”

and “under whose direction the service was made.” We agree with the district

court that Guardian, as a corporation, must act through an individual, and such
                                           12


individual must be named, not presumed, in the affidavit to satisfy the proof-of-

service requirements in Iowa Code section 447.12.

       Because Guardian’s proof-of-service affidavit failed to show “who” served

the notice and concomitantly “under whose direction” that service was made, the

district court correctly held Guardian’s affidavit of service did not comply with the

statutory requirements in Iowa Code section 447.12 and Guardian’s tax deed

was void. See, e.g., Nelson, 545 N.W.2d at 582 (ruling certificate holders “do not

hold valid tax deeds” where statutory requirements have not been met); Grimes

v. Ellyson, 105 N.W. 418, 421 (1905) (ruling affidavit of service was insufficient in

failing to state “under whose direction the service was made”).

       B. Requirements in Iowa Code Section 447.8. In its final assignment of

error, Guardian claims the district court “disregarded the mandatory requirements

of [Iowa Code] subsections 447.8(4) and (5)” and “had no authority to rule that

the Tax Sale Deed was void without following those mandatory legal

requirements.”

       In rejecting this argument, the district court relied on Geil’s holding that the

requirements for the affidavit of service “are essential to vest the treasurer with

authority to execute a deed, and the manner of the proof of the facts [i.e., the

affidavit,] is prescribed by statute.” 242 N.W. at 37. The district court ruled the

Geil holding is not altered by Iowa Code section 447.8(4) and (5) (amended in

2005), concluding the issue it had resolved between Guardian and the plaintiffs

“is not an issue of service; it is an issue of proof of service [by affidavit] sufficient

to entitle the certificate holder to the issuance of a tax deed. Geil is still good law

on this point.” See Pendergast, 375 N.W.2d at 688 (“If the affidavit of service
                                         13


required by Iowa Code section 447.12 is incomplete or insufficient, the right of

redemption is not cut off and no valid tax deed can be issued” (quoting Geil, 242
N.W.2d at 36)).

       We agree with the district court’s assessment its ruling on the effect of

Guardian’s insufficient affidavit under Iowa Code section 447.12—no valid tax

deed could be issued and the tax deed is void—is not altered by the procedural

requirements in section 447.8(4) and (5). Those subsections address proper

service of the notice of the ninety-day redemption period rather than addressing

the sufficiency or insufficiency of the affidavit of service of such notice that must

be filed with the county treasurer. Compare Iowa Code § 447.8(4) (setting out

certain actions to be taken by a court “[i]f the court determines notice was not

properly served”), with id. § 447.12 (listing items to be included in an affidavit of

service of notice).

       Accordingly, we affirm the district court.

       AFFIRMED.